AO 245B (Rev. 09117)   Judgment in a Criminal Case
                        Sheet I



                                          UNITED STATES DISTRICT COURT
                                         Eastern District of North Carolina
                                                           )
                UNITED STATES OF AMERICA                   )    JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
                NA THAL Y LAGOS-BACHE                                              Case Number: 5:19-MJ-1559
                                                                           )
                                                                           )       USM Number: 64847-056
                                                                           )
                                                                           )        ORMOND HARRIOTT
                                                                           )       Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         Is - CRJMJNAL JNFORMA TION

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 18   u.s.c. § 13                   Driving While Impaired - Level 2                                         5/8/2019                     Is
 assimilating
 NCGS 20-138.1



       The defendant is sentenced as provided in pages 2 through         _ _7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZI Count(s)   Counts 2-5 and the Violation Notices     Dis       liZI are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          KIMB ERLY A. SWANK, US MAGISTRATE JUDGE
                                                                         Name and Title of Judge


                                                                          5/2 1/2 019
                                                                         Date
 AO 245B (Rev. 09117) Judgment in a Criminal Case
                      Sheet 4--Probation
                                                                                                      Judgment- Page __.2__ of
DEFENDANT: NATHAL Y LAGOS-BACHE
CASE NUMBER : 5:19-MJ-1 559
                                                            PROBATION

You are hereby sentenced to probation for a tem1 of:
     12 MONTHS




                                                    MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 1690 1, el seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.    D You must participate in an approved program for domestic violence. (check if applicable)
7.    D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664 . (check if applicable)
8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 30 13.
9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0. You must notify the court of any material change in your economic circumstances that might affect your abi lity to pay restitution,
     fines, or special assessments .


You must comply with the standard condi tions that have been ado pted by this court as well as with any other conditions on the attached
page.
     AO 245B (Rev. 09117) Judgment in a Criminal Case
                          Sheet 4A - Probation
                                                                                                    Judgment-Page --~-- of _ _ _7_ __

DEFENDANT: NATHAL Y LAGOS-BACHE
CASE NUMBER: 5:19-MJ-1559

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior whi le on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or with in a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pem1it the probation officer to
        take any items prohibited by the conditions of your supervis ion that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time emp loyment, unless the probation officer excuses
        you from doing so . If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at least I 0
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.    You must not own, possess, or have access to a firearm, ammu nition, destructive device, or dangerous weapo n (i .e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the pennission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13 .    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a wri tten copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts .gov .

Defendant's Signature                                                                                        Date
AO 245B (Rev. 09/ 17) Judgment in a Criminal Case
                      Sheet 4C - Probation
                                                                                                                                 4_
                                                                                                                Judgment- Page _ _    of
DEFENDANT: NA THAL Y LAGOS-BACHE
CASE NUMBER: 5:19-MJ-1559

                          ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office .
The defendant shall provide the probation office with access to any requested financia l information.
AO 2458 (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 4D - Probation
                                                                                                                            Judgment- Page __5__ of                    7
DEFENDANT: NA THAL Y LAGOS-BACHE
CASE NUMBER: 5:19-MJ-1559

                                             SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic addiction, drug dependency, or
alcohol dependency which will include urina lysis testing or other drug detection measures and may require residence or participation in a residential
treatment facility.

The defendant shall abstain from the use of any alcoho lic beverages, sha ll not frequent business establishments whose primary product to the
consumer is alcoholic beverages, and sha ll not use any medication contai ning alco ho l without the permission of the probation office or a prescription
from a licensed physician.

The defendant sha ll participate in a program of mental health treatment, as directed by the probatio n office.

The defendant shall obtain a substance abuse assessment from an appropriate mental hea lth facility and complete any prescribed course of treatment or
ed ucation which the faci lity recommends. The defendant must pay the assessment fee and any other treatment or education fees that may be charges
by the facility . The court orders that she be reassessed following her release from custody.

The defendant sha ll be confined in the custody of the Bureau of Prisons for a period of 30 days to begin immediately. This term of imprisonment
sha ll run concurrently with the se ntence imposed in 5: l 8-MJ-1295 , entered on 5/21/19.

The defendant shall abide by all terms and conditions of the Remote Alcohol Monitoring Program, as directed by the probation officer, fo r a period of
180 consecutive days, after her release from custody. The defendant shall comply w ith the program proced ures and shall pay all costs associated with
the remote alcoho l monitoring services.                                                                                                                                       /

The defendant shall not operate a motor vehic le on any highway, street, or public vehicu lar area in any jurisdiction-except in seeordttHS8 v. ith the               ~
~~11,,s eml esnditioa3 of 11 lir,,ited dr i 1ing pr i oilcgc issuect fly Uii app10p1 i11te }leFtk C1W'eliRa jmlieittl offici11+. This prohibition applies whether or not the
defend ant is otherwise permitted to operate a motor ve hicle under the laws of the State of North Carolina or any other jurisdiction.
AO 2458 (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page _   _,6"---- of      7
 DEFENDANT: NATHAL Y LAGOS-BACHE
 CASE NUMBER: 5:19-MJ-1559
                                               CRIMINAL MONETARY PENAL TIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                     JVT A Assessment*                Fine                          Restitution
 TOTALS            $ 25 .00                     $                                  $ 2,000.00                  $


 ill   The determination ofrestitution is deferred until 9/16/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                       Total Loss **               Restitution Ordered             Priority or Percentage




TOTALS                               $                           0.00           $ ~~~~~~~-o_
                                                                                           .o_
                                                                                             o_


D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 J2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

~      The court determined that the defendant does not have the abi lity to pay interest and it is ordered that:

       ~ the interest requirement is waived for the             ~ fine      D restitution.
       D the interest requirement for the           D    fine    D      restitution is modified as follows :

*Justice for Victims of Trafficking Act of2015 , Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and I I 3A of Title 18 for offenses committed on or
after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09117) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                              Judgment -          7_
                                                                                                                           Page _ _        of           7
DEFENDANT: NA THAL Y LAGOS-BACHE
CASE NUMBER: 5:19-MJ-1559


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                                due immediately, balance due

           D     not later than                                     , or
           D     in accordance with D       C,     D D,        D     E, or     D F below; or

B     D    Payment to begin immediately (may be combined with                DC,         D D,or        D F below); or

C     D    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                          (e.g. , weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g.. months or years) , to commence                         (e.g. , 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    Ill   Special instructions regarding the payment of criminal monetary penalties:

            Payment of monies shall be paid during the term of probation.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate .




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant' s interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
